Citation Nr: 1735685	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-26 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right shoulder disability. 

2. Entitlement to service connection for a bilateral knee disability. 

3. Entitlement to a compensable evaluation for lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Specifically, in January 2012, the RO denied service connection for a bilateral knee disability, a right shoulder disability, and a higher rating for lumbar strain.  The Veteran filed a notice of disagreement (NOD) for the issues of the bilateral knees and lumbar spine on February 2012 and for the issue of the shoulder in September 2012.  A Statement of the Case (SOC) was provided for the issues of the bilateral knees and lumbar spine in June 2012 and for the issue of the shoulder in April 2013.  The Veteran perfected his appeals with the timely submission of a VA Form 9 in August 2013.

The Veteran was afforded a Board hearing as to the right shoulder, bilateral knee, and lumbar strain issues before the undersigned Veterans Law Judge on August 2015.  A copy of the transcript has been associated with the claims file and reviewed accordingly.  

The Board remanded the claims pertaining to the right shoulder, bilateral knee, and lumbar strain in February 2016 for further development of the record. 

The Board notes that in a December 2015 decision, the RO denied service connection for service connection for cervical radiculopathy, a major depressive disorder, PTSD, and sleep apnea.  The Veteran filed an NOD for the issues of cervical radiculopathy, major depressive disorder, and PTSD in January 2016.  He subsequently filed an NOD for the issue of sleep apnea in November 2016.  An SOC was provided for the issues of cervical radiculopathy and an acquired psychiatric disorder in May 2016 and for the issue of sleep apnea in February 2017.  The Veteran perfected his appeal as to the cervical radiculopathy and acquired psychiatric disorder issues with the timely submission of a VA Form 9 in June 2016.  A timely VA Form 9 for sleep apnea was submitted in March 2017.  At present, these issues have not been certified to the Board for appellate disposition. 

Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue. 38 C.F.R. § 19.35 (2016). However, when an appeal is certified to the Board for appellate review and the record is transferred to the Board, the Veteran and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence. See 38 C.F.R. §§ 19.36, 20.1304(a) (2016). 

As the required notifications have not been sent in regard to the VA Form 9's filed in June 2016 and March 2017, the Board declines to take any further action on these issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter. See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015). 

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
Lumbar Spine Disability 

With respect to the claim for a higher rating for the lumbar spine disability, the Board must consider this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  

A review of the claims file reveals that the previous VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim. 

The record also indicates that the Veteran has participated in a VA Vocational Rehabilitation program.  Thus, the Veteran's VA Vocational Rehabilitation file, or a copy thereof, should be obtained an associated with the electronic claims file. 

Bilateral Knee and Right Shoulder Disabilities 

As to the remaining claims on appeal, the record reflects that the Veteran was on both short and long term disability, effective as of October 2015, by his previous employer, United Health Group, in Plymouth, Minnesota.  The record further indicates that this was due, at least in part, to multiple musculoskeletal conditions.  The record also shows that the Veteran applied for Social Security Disability (SSDI) in 2015 and was denied benefits in 2015 on account of collecting long term disability (excess wages).  Recent VA treatment records suggest that the Veteran's short and/or long term disability has since terminated and that he is once again actively pursuing SSDI benefits. See June 2016 VA Treatment Records. 

The record does not reflect that records pertaining to the Veteran's re-application for SSDI benefits, or to his claim for short- and long-term disability benefits have been sought for the record by VA.  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Records pertaining to grant of short and/or long term disability benefits from his former employer should also be obtained upon remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment. 

2. The claims folder indicates that the Veteran participated in a VA Vocational Rehabilitation program.  Obtain the VA Vocational Rehabilitation file, or a copy thereof, and associate it with the claims folder. 

3. Ask the Veteran for clarification regarding his short- and long-term disability insurance, including information regarding the commencement and termination dates of such benefits, as well as the entity determining eligibility and from which he receives/received such payments.  

Additionally, if necessary, ask the Veteran to provide authorization and release forms for any and all records regarding the disability determination, including the medical records upon which any decision was based. Thereafter, contact the appropriate entity and request that they provide such records to VA.

4. Obtain any relevant records, to include any decisions and underlying records, related to disability claims filed with SSA (since 2015).  All reasonable attempts should be made to obtain such records. 

5. After any additional records are associated with the claims file, the AOJ should secure the appropriate VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability. 

Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examination should include a statement as the effect of the Veteran's service-connected lumbar spine disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), the VA spine examination must include range of motion testing for the lumbar spine in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

(The earlier VA spine examinations of record do not contain objective data of passive range of motion or in weight-bearing situations for the lumbar spine).

***If the VA spine examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the lumbar spine, he or she should clearly explain why that is so.***

6. When the development requested has been completed (and any additional development that becomes necessary as a result of any new evidence received), the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


